t c memo united_states tax_court richard l pickering petitioner v commissioner of internal revenue respondent docket no filed date richard l pickering pro_se richard fultz for respondent memorandum opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this case is before the court on respondent's motion to dismiss for lack of jurisdiction filed date there unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure is no dispute that the petition was not filed within the 90-day period prescribed by sec_6213 the question presented is whether the notice_of_deficiency is valid notwithstanding the fact that respondent mailed the notice to an address that included an incorrect zip code background on date respondent mailed a notice_of_deficiency to petitioner by certified mail in the notice respondent determined a deficiency in petitioner's federal_income_tax and an accuracy-related_penalty under sec_6662 for the taxable_year in the amounts of dollar_figure and dollar_figure respectively the notice_of_deficiency was addressed to petitioner at p o box wrightwood california the correct zip code for wrightwood california is the incorrect zip code that respondent used in mailing the notice_of_deficiency is for victorville california on date the envelope bearing the notice_of_deficiency was returned to respondent undelivered and marked unclaimed the envelope was not marked address unknown insufficient address or no such street or number the envelope included markings indicating that notices of certified mail u s postal service form_3489 form were delivered to p o box on july and petitioner filed a petition for redetermination with the court on date the petition arrived at the court in an envelope bearing a u s postal service postmark of date as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioner filed a response to respondent's motion in which he stated that he had not become aware of the notice_of_deficiency until date that he has cooperated with respondent since that time and that he filed his petition with the court after exhausting all administrative remedies this matter was called for hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of the pending motion during the hearing the court suggested that respondent attempt to obtain from the u s postal service any records pertaining to the attempted delivery of the notice_of_deficiency and a statement from the u s postal service concerning the procedures that are followed when an item of mail contains an incorrect zip code this matter was called for a second hearing at the court's motions session in washington d c on date counsel at the time that the petition was filed petitioner resided in wrightwood california for respondent appeared at the hearing and submitted to the court a statement by michelle marks the acting postmaster of the wrightwood california post office ms marks' statement indicates that the records concerning the attempted delivery of the notice_of_deficiency in question were destroyed in the normal course of business in date years after the attempted delivery ms marks' statement further indicates that the incorrect zip code used in the address on the notice_of_deficiency would not have affected the proper delivery of the item to petitioner at the wrightwood post office although petitioner did not appear at either of the hearings described above he did file a supplemental response with the court on date repeating without elaboration his prior assertion that the notice_of_deficiency was not mailed to his correct address and that he did not receive the notice discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice by the taxpayer is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn generally ha sec_90 days from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 it is evident from the undisputed facts in this case that the court lacks jurisdiction in particular there is no dispute that the petition was not filed within the 90-day period prescribed by sec_6213 however in view of the fact that respondent used an incorrect zip code in mailing the notice_of_deficiency the issue that remains concerns the validity of the notice if we were to conclude that the notice_of_deficiency is invalid then we would dismiss this case on that basis rather than for lack of a timely filed petition see 74_tc_377 the court has long held that an inconsequential error in the address used in mailing a notice_of_deficiency does not render the notice invalid see frieling v commissioner supra misaddressed notice_of_deficiency valid where taxpayers filed a timely petition an error in the address used in mailing a notice_of_deficiency is inconsequential where the error is so minor that it would not prevent delivery of the notice see mcmullen v commissioner tcmemo_1989_455 kohilakis v commissioner tcmemo_1989_366 in watkins v commissioner tcmemo_1992_6 the court sustained the validity of a notice_of_deficiency mailed to an address that included an incorrect zip code the court reasoned as follows according to the united_states postal service domestic mail manual the address may include the name of the recipient the rural route and box number the city and state it is recommended that zip code be used however the zip code number is not a requirement for proper delivery but is for the convenience of the postal service and is helpful to ensure prompt delivery in our view the typing of the incorrect 5-digit zip code on the notice and mailing envelope is a de_minimis error not fatal to a notice_of_deficiency unlike the present case the record in watkins included the testimony of the rural letter carrier that the incorrect zip code did not cause confusion in the attempted delivery of the notice the letter carrier testified that she left two notices of certified mail form in the taxpayers' mailbox in an effort to deliver the notice_of_deficiency nevertheless the principle that an incorrect zip code constitutes an inconsequential error with respect to the mailing of a notice_of_deficiency has been applied in the absence of evidence of actual delivery of the notice see eg boothe v commissioner tcmemo_1986_361 see also armstrong v commissioner tcmemo_1992_328 affd 15_f3d_970 10th cir greenstein v commissioner tcmemo_1990_405 zee v commissioner tcmemo_1987_83 cf 76_tc_389 as was the case in boothe we focus on the fact that the incorrect zip code aside the notice_of_deficiency was properly addressed to petitioner using his correct name post office box number city and state in addition the record includes a statement from the acting postmaster in wrightwood california that the incorrect zip code would not have affected the proper delivery of the notice_of_deficiency petitioner has offered no evidence to the contrary further we find it significant that the envelope bearing the notice_of_deficiency was returned to respondent marked unclaimed as opposed to address unknown insufficient address or no such street or number considering all of the circumstances we are satisfied that the use of an incorrect zip code in the mailing of the notice_of_deficiency in this case constitutes an inconsequential error that we also note that the current domestic mail manual dmm of the u s postal service continues to state that a zip code is not a required element of a delivery address for every piece of mail deposited into the postal system dmm sec a010 issue date did not adversely affect the proper delivery of the notice_of_deficiency we can only conclude that petitioner failed to receive the notice_of_deficiency by virtue of his own inaction accordingly we shall grant respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed to reflect the foregoing an order of dismissal will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioner cannot pursue his case in this court he is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
